Case 1:18-cv-00613-TWP-TAB Document 29 Filed 05/01/19 Page 1 of 4 PageID #: 84




                       IN THE UNITED STATES DISTRICT COURT
                              Southern District of Indiana
                                 Indianapolis Division


GARY W. BROOKS,                           )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 ) Case No. 1:18-cv-613-WTL-TAB
                                          )
                                          )
CITY OF CARMEL, Acting by and             )
through its Legal Department, and         )
DOUGLAS C. HANEY,                         )
                                          )
               Defendants.                )


         DEFENDANTS’ FINAL WITNESS AND EXHIBIT LISTS

                                  I. WITNESSES

       Defendants, by counsel, identify the following witnesses who may be called

to testify at trial:

1.     Plaintiff Gary W. Brooks. Plaintiff may testify about his knowledge of the

       allegations in the Complaint.

2.     Defendant Douglas C. Haney.             Defendant may testify about his

       knowledge of the allegations in the Complaint and response in his Answer

       to the Complaint.

3.     Penny Rahmani. Ms. Rahmani may testify about her knowledge of the

       allegations in Plaintiff’s Complaint.

4.     James Crider, Director of Administration, City of Carmel. Mr. Crider

       may testify about his knowledge of the allegations in Plaintiff’s Complaint

       and City policies with respect to recording in City offices.
Case 1:18-cv-00613-TWP-TAB Document 29 Filed 05/01/19 Page 2 of 4 PageID #: 85



5.    Cat Schoenherr, Intern, City of Carmel Department of Community

      Services (no longer employed by City of Carmel). Ms. Schoenherr may

      testify about her knowledge of the events occurring in the City’s

      Department of Community Services on March 4, 2016.

6.    Maggie Crediford, BZA Secretary and Administrative Assistant, City

      of Carmel Department of Community Services (no longer employed

      by City of Carmel). Ms. Crediford may testify about her knowledge of the

      events occurring in the City’s Department of Community Services on

      March 4, 2016.

7.    Lisa Stewart, Administrative Supervisor, City of Carmel Department

      of Community Services. Ms. Stewart may testify about her knowledge of

      the events occurring in the City’s Department of Community Services on

      March 4, 2016.

8.    Lisa Motz, Officer Administrator of City of Carmel Department of

      Community Services. Ms. Motz may testify about her knowledge of the

      events occurring in the City’s Department of Community Services on

      March 4, 2016.

9.    Nancy Heck, Director of Community Relations and Economic

      Development of City of Carmel Department of Community Services.

      Ms. Heck may testify about her knowledge of the events occurring in the

      City’s Department of Community Services on March 4, 2016.

10.   Courtney Livingston, Administrative Assistant, City of Carmel

      Department of Law. Ms. Livingston may testify about her knowledge of

      the events occurring in the City’s Legal Department on May 18, 2017.
                                      2
Case 1:18-cv-00613-TWP-TAB Document 29 Filed 05/01/19 Page 3 of 4 PageID #: 86



11.   Amanda     Bennett,    Executive         Legal   secretary,   City   of   Carmel

      Department of Law. Ms. Bennett may testify about her knowledge of the

      events occurring in the City’s Legal Department on May 18, 2017.

12.   Brent Liggett, Building and Code Enforcement Official, City of

      Carmel. Mr. Liggett may testify about his communications and interaction

      with Gary W. Brooks.

13.   Any City of Carmel Police Department officer who has interacted with

      Plaintiff Gary Brooks in the past.

14.   Any medical professional who has treated Plaintiff Gary Brooks.

                                   II. EXHIBITS

      Defendants, by counsel, identify the following exhibits which may be

introduced as evidence at trial:

1.    Video of incidents upon which are the basis of this lawsuit.

2.    Deposition of Plaintiff Gary W. Brooks taken February 22, 2019.

3.    Deposition of Penny Rahmani taken February 22, 2019.

4.    Exemplary signs barring recording within parts of City of Carmel

5.    Email dated February 18, 2016 from Brent Liggett to Doug Haney

6.    Diagram of Department of Community Services offices.

7.    Diagram of City of Legal Department offices.

8.    All pleadings and motions filed in this matter, along with any

      and all exhibits attached thereto.

9.    All correspondence to or from any of the parties to this matter.

10.   All documents identified in the parties’ responses to written

      discovery in this matter.
                                           3
Case 1:18-cv-00613-TWP-TAB Document 29 Filed 05/01/19 Page 4 of 4 PageID #: 87



11.   Plaintiff’s medical records.

12.   Any other exhibit which is identified through further discovery, including

      but not limited to responses to non-party requests for production.

13.   All depositions and exhibits introduced and/or discussed in said

      depositions.

14.   Any exhibit listed by Plaintiff on any exhibit list he may file.

15.   Any document produced in discovery.

      Defendants reserve the right to amend this list, as discovery remains

ongoing.

                                              Respectfully submitted,

                                              TRAVELERS STAFF COUNSEL INDIANA

                                       By:    /s/ Paul T. Belch
                                              Paul T. Belch, 18533-49



                           CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed electronically using
the Case Management/Electronic Case Files (“CM/ECF”) system and served upon
the following persons via the CM/ECF system on May 1, 2019:



                                       By:    /s/ Paul T. Belch
                                              Paul T. Belch, 18533-49

TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325, Indianapolis, IN 46240
Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
PH (317) 818-5111
FX (317) 818-5124
pbelch@travelers.com

PTB:gb
                                          4
